Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 12, 15, 16, 18, 20, 21, 27, 29, 30, 32, 34-37, 39, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, U.S. Patent No. 2,544,238 (submitted by Applicants on IDS filed 10/22/2018), in view of Akiba et al., U.S. Patent No. 5,479,740 (hereinafter Akiba; submitted by Applicants on IDS filed 10/22/2018).
Re Claim 1, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
Wherein the outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 2, Ritter as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
Re Claim 4, Ritter as modified by Akiba teaches that the second end of the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See id. and Ritter at 1:48-54.
Re Claim 5, Ritter as modified by Akiba teaches that the outer surface of the body is smooth. See Ritter at figures 2-4 and 1:41-54; compare Ritter figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 6, Ritter as modified by Akiba teaches that the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); the line see Ritter at figures 3 and 4 and 1:44-54); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 12, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
The outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 2-4), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the outer surface of the body is smooth (see id.);
Wherein the shaft has a longitudinal axis (see 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 15, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), a receiving cavity (16 or 24; see figures 3 and 4, 1:41-46, and 2:20-25), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see id. and Ritter at 1:48-54);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 16, Ritter as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
Re Claim 18, Ritter as modified by Akiba teaches that the outer surface of the body defines the line opening (compare Ritter figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
 that the outer surface of the body is smooth. See Ritter at figures 2-4 and 1:41-54; compare Ritter figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 21, Ritter as modified by Akiba teaches that the line passageway is in communication with the line opening and the exit orifice (see Ritter at figures 3 and 4 and 1:44-54); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 27, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see 
Wherein the outer surface of the body is smooth (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the shaft has a longitudinal axis (see figure 1); 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the In re Aller, 105 USPQ 233.
Re Claim 29, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
The line passageway in communication with the line opening and the exit orifice (see figures 3 and 4 and 1:44-54);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 30, Ritter as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
Re Claim 32, Ritter as modified by Akiba teaches that the outer surface of the body defines the line opening (compare Ritter figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 34, Ritter as modified by Akiba teaches that the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Ritter at figures 2-4, 1:44-54, and 2:6-16.
Re Claim 35, Ritter as modified by Akiba teaches that the outer surface of the body is smooth. See Ritter at figures 2-4 and 1:41-54; compare Ritter figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 42, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); 
The body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) and an exit orifice (17 or 22; see 
The line passageway in communication with the line opening and the exit orifice (see figures 2-4, 1:44-47, and 2:6-16);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6); and
Wherein the outer surface of the body is smooth (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the shaft has a longitudinal axis (see figure 1); 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 1, 2, 4-7, 12, 15, 16, 18-21, 27, 29, 30, 32-35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjernlund, U.S. Patent No. 2,996,825, in view of Akiba.
Re Claim 1, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
Wherein the outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 2, Tjernlund as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
see Tjernlund at figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
Re Claim 5, Tjernlund as modified by Akiba teaches that the outer surface of the body is smooth. See Tjernlund at figure 1-5 and 2:65-3:6.
Re Claim 6, Tjernlund as modified by Akiba teaches that the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 7, Tjernlund as modified by Akiba teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining a right side, a left side, and the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from the right side to the left side of the upper surface but for the line opening (compare Tjernlund figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted See id.
Re Claim 12, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 3 and 5), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6);
Wherein the outer surface of the body is smooth (see id.);
Wherein the shaft has a longitudinal axis (see figures 1 and 3); 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 15, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see 
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), a receiving cavity (16), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14); and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 16, Tjernlund as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 18, Tjernlund as modified by Akiba teaches that the outer surface of the body defines the line opening (compare Tjernlund figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6
Re Claim 19, Tjernlund as modified by Akiba teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a left surface, and a right surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from the right side to the left side of the upper surface but for the line opening (compare Tjernlund figure 5 with Applicants’ figure 2) for avoiding see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 20, Tjernlund as modified by Akiba teaches that the outer surface of the body is smooth. See Tjernlund at figure 1-5 and 2:65-3:6.
Re Claim 21, Tjernlund as modified by Akiba teaches that the line passageway is in communication with the line opening and the exit orifice (see Tjernlund at figure 3); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 27, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with 
The second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6); and
Wherein the outer surface of the body is smooth (see id.);
The shaft has a longitudinal axis (see figures 1 and 3); 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at In re Aller, 105 USPQ 233.
Re Claim 29, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see Tjernlund at figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id.);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 30, Tjernlund as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
compare Tjernlund figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Tjernlund at figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Tjernlund at figures 1, 4, and 5 and 2:65-3:6.
Re Claim 33, Tjernlund as modified by Akiba teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from the right side to the left side of the upper surface but for the line opening (compare Tjernlund figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 34, Tjernlund as modified by Akiba teaches that the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
See Tjernlund at figure 1-5 and 2:65-3:6.
Re Claim 42, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) and an exit orifice (40; see figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id. and figure 5);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5); and
Wherein the outer surface of the body is smooth (see id. and 2:65-3:6);
The shaft has a longitudinal axis (see figures 1 and 3); 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3, 8, 11, 13, 17, 22, 25, 28, 31, 36, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, Akiba, and Lindler, U.S. Patent No. 5,361,529.
Re Claim 3, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
Wherein the outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 3.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
See Ritter at figure 1.
Re Claim 8, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
The outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 2-4), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the outer surface of the body is smooth (see id.
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 3.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Re Claim 11, Ritter as modified by Akiba and Lindler teaches that the second end of the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See id. and Ritter at 1:48-54.
Re Claim 13, Ritter as modified by Akiba and Lindler teaches that the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit orifice (see Ritter at figures 3 and 4 and 1:44-54); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.

A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), a receiving cavity (16 or 24; see figures 3 and 4, 1:41-46, and 2:20-25), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see id. and Ritter at 1:48-54);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 17.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
See Ritter at figure 1.
Re Claim 22, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-4, 1:44-54, and 2:6-16); and
Wherein the outer surface of the body is smooth (see figures 2-4 and 1:41-54; compare figures 2-4 with 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 17.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Re Claim 25, Ritter as modified by Akiba and Lindler teaches that the outer surface of the body defines the line opening (compare Ritter at figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 28, Ritter as modified by Akiba and Lindler teaches that the second end of the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 31, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
The line passageway in communication with the line opening and the exit orifice (see figures 3 and 4 and 1:44-54);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 31.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Re Claim 36, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); 
The body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) and an exit orifice (17 or 22; see 
The line passageway in communication with the line opening and the exit orifice (see figures 2-4, 1:44-47, and 2:6-16);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6); and
Wherein the outer surface of the body is smooth (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6); and
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 31.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
See Akiba at 4:34-38. The modification of Ritter with the angle range of Akiba is merely modifying the body taper to the first end of Ritter to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Re Claim 39, Ritter as modified by Akiba and Lindler teaches that the outer surface of the body defines the line opening (compare Ritter at figures 2-4 with see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 41, Ritter as modified by Akiba and Lindler teaches that the second end of the body defines the exit orifice (see Ritter at figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Ritter at figures 2-4, 1:44-54, and 2:6-16.
Claims 3, 8, 11, 13, 14, 17, 22, 25, 26, 28, 31, 36, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjernlund, Akiba, and Lindler.
Re Claim 3, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
Wherein the outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first see figures 1, 4, and 5 and 2:65-3:6);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 3.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 8, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see 
The outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 3 and 5), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6);
Wherein the outer surface of the body is smooth (see id.); and
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 3.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
see Tjernlund at figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
Re Claim 13, Tjernlund as modified by Akiba and Lindler teaches that the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 14, Tjernlund as modified by Akiba and Lindler teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defines the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for the line opening (compare Tjernlund at figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.

A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), a receiving cavity (16), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14); and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the first end having a size approximately equal to a diameter of the shaft (see figure 3), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion see id.), but teaches that the middle line guide has a different body than that claimed in claim 17.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
See Tjernlund at figure 1.
Re Claim 22, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6); and
Wherein the outer surface of the body is smooth (see id.); and
Wherein the body tapers to the first end (see figures 1, 3, and 5), the first end having a size approximately equal to a diameter of the shaft (see figure 3), See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 17.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the In re Aller, 105 USPQ 233.
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 25, Tjernlund as modified by Akiba and Lindler teaches that the outer surface of the body defines the line opening (compare Tjernlund at figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Tjernlund at figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Tjernlund at figures 1, 4, and 5 and 2:65-3:6.
Re Claim 26, Tjernlund as modified by Akiba and Lindler teaches that the outer surface is comprised of an upper surface, a lower surface, a right surface, and a left see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for the line opening (compare Tjernlund at figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 28, Tjernlund as modified by Akiba and Lindler teaches that the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 31, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see Tjernlund at figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id.);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the first end having a size approximately equal to a diameter of the shaft (see figure 3), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not expressly teach whether the outer surface of the body transitioning from the first end to the second end is at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 31.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
And Lindler, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (20) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (another 20) affixed to a middle portion of the shaft (see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of See Tjernlund at figure 1.
Re Claim 36, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) and an exit orifice (40; see figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id. and figure 5);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5); and
Wherein the outer surface of the body is smooth (see id. and 2:65-3:6); and 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the first end having a size approximately equal to a diameter of the shaft (see figure 3), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 31.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38. The modification of Tjernlund with the angle range of Akiba is merely modifying the body taper to the first end of Tjernlund to be at a less than 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
see figure 1), wherein the tip end and middle line guide bodies have similar construction, varying only in diameters of the line passageway (22) and receiving orifice (36) for the shaft. See id., 2:9-17, 3:17-27, and 3:35-4:13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 39, Tjernlund as modified by Akiba and Lindler teaches that the outer surface of the body defines the line opening (compare Tjernlund at figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Tjernlund at figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Tjernlund at figures 1, 4, and 5 and 2:65-3:6.
Re Claim 40, Tjernlund as modified by Akiba and Lindler teaches that the outer surface is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), compare Tjernlund at figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 41, Tjernlund as modified by Akiba and Lindler teaches that the second end of the body defines the exit orifice (see Tjernlund at figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
Response to Arguments
Applicant’s arguments, filed 6/7/2021, with respect to the 102 rejections in view of Ritter or Tjernlund have been fully considered and are persuasive. See Rem. 56-57, 60. The anticipation rejections of claims 8, 9, 11, 13, 14, 22, 23, 25, 26, 28, 36, 37, and 39-41 have been withdrawn. Applicant's remaining arguments filed 6/7/2021 have been fully considered but they are not persuasive.
Applicant argues that “Applicants’ claimed 20o departure of the ‘outer surface of said body for allowing a line to slip over said body’ is not obvious over Akiba’s inside surface of guide tube 47 so that resistance within the tube is lower. Applicant is facilitating an escape of line wound around the rod, while Akiba is compensating for an angle of line exiting reel 15. The two concepts are unrelated.” Rem. 27-28.
Applicant’s argument that Akiba teaches a line guide extending into the rod, instead of the 20 degree departure of the outer surface of the body, is unpersuasive, because it attacks Akiba singly for allegedly failing to teach the claim features, where the combined teachings of Ritter and Akiba are relied upon. Here, Ritter is cited for teaching the body tapers to the first end, the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See rejections, supra; see also Ritter at figures 1, 3, and 4 and 1:44-47. Ritter lacks only an express teaching of the claimed “at less than a 20 degree departure from said longitudinal axis of said shaft.” Therefore, Akiba is relied upon for the teaching of the claimed angle range; Akiba is not relied upon for teaching the outer surface of the body transitioning from the first end to the second end.
Furthermore, Applicant’s attempt to distinguish its invention over a line guide that extends into a rod, is not persuasive, because the same problems with friction or resistance of a line against the line guide, are present regardless of whether the line guide extends into the rod, or is terminated prior to extending into the rod. Akiba explains that “[t]he angle between the axis of the guide tube 47,” i.e., the tapering of the body to the first end, “and that of the tubular member 13,” i.e., the longitudinal axis of the shaft, is “preferably [ ] 20 degrees or less, and more preferably [ ] 5 to 15 degrees,” “so that the resistance of the fishing line guide 21 to the sliding of the fishline 19 is much See 4:3-5 and 4:34-38. Accordingly, Akiba selects its tapering angle for an identical reason as Applicant, namely “facilitat[ing] sliding of a fishing line” or “facilitat[ing] slipping wound fishing line” along the line guide. See Spec. at paragraphs [0013], [0016], [0031], [0033], [0050]-[0051].
Applicant’s additional contention, that the concept of “facilitating an escape of line wound around the rod,” is distinct from Akiba’s alleged “compensating for an angle of line exiting reel 15,” is unpersuasive at least because the Specification discloses that its claimed angle range is also for facilitating sliding or slipping of the line along the reel by providing a smooth transition, similar to Akiba. See id.; Rem. 28.
Furthermore, as responded to previously, Applicant’s figures only illustrate the fishing line being released from a reel (see Spec. at figures 1 and 7-9), similar to that of Akiba. See Akiba at figure 3. To the extent that Applicant is arguing or that their line is wrapped around the rod instead of a reel, then the angle of tapering from the longitudinal axis would be even less than taught by Akiba. In other words, if the line is wrapped around the rod, then the outer surface of the body should have close to a zero degree departure from the longitudinal axis of the shaft because there would be no need to bring the line closer to the rod. See Akiba at figure 3; Ritter at figure 1; Tjernlund at figure 1; Spec. at figure 7. To the extent that Applicant might be arguing that their line guide is further from the reel than that of Akiba, i.e., Applicant refers to their embodiment of the body being affixed to the tip end of the shaft, such argument is not persuasive, because the angle of departure of the fishing line from the longitudinal axis decreases the farther away from the reel it is. See id.; Applicant’s figure 7. 
Applicant argues that the claimed invention is beneficial for children, “facilitates slipping of the line over the claimed body affixed to the shaft, as opposed to snagging the line on eyelets or other more typically shaped structure,” and that the tapering allows a “wrapped line to slip over the structure.” Rem. 29-30, 40-41, 52-53, 65-66, 71-72 (citing Spec. paragraphs [0012], [0015], [0030], [0032], [0049], [0050]).
Applicant’s arguments, setting forth benefits of the invention, fails to distinguish the claimed structure over the combined teachings of Ritter and Akiba or Tjernlund and Akiba. For example, as discussed supra and infra, the combined teachings of Ritter and Akiba or Tjernlund and Akiba, respectively, would also result in facilitating the slipping of the line over the claimed body, and neither the combination Ritter and Akiba nor the combination of Tjernlund and Akiba teaches “eyelets or other more typically shaped structure.”
Applicant argues, with respect to the rejections in view of Tjernlund and Akiba, that “Akiba’s fishline guide feeds line from the reel into the hollow body of the shaft.” Rem. 39. Applicant argues that “Applicants’ claimed 20o departure of the ‘outer surface of said body for allowing a line to slip over said body’ is not obvious over Akiba’s inside surface of guide tube 47 so that resistance within the tube is lower. Applicant is facilitating an escape of line wound around the rod, while Akiba is compensating for an angle of line exiting reel 15. The two concepts are unrelated.” Rem. 39-40.

Specifically, Applicant’s argument that Akiba teaches a line guide extending into the rod, instead of the 20 degree departure of the outer surface of the body, is unpersuasive, because it attacks Akiba singly for allegedly failing to teach the claim features, where the combined teachings of Tjernlund and Akiba are relied upon. Here, Tjernlund is cited for teaching the body tapers to the first end, the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See rejections, supra; see also Tjernlund at figures 1, 3, and 5. Tjernlund lacks only an express teaching of the claimed “at less than a 20 degree departure from said longitudinal axis of said shaft.” Therefore, Akiba is relied upon for the teaching of the claimed angle range; Akiba is not relied upon for teaching the outer surface of the body transitioning from the first end to the second end.
Furthermore, Applicant’s attempt to distinguish its invention over a line guide that extends into a rod, is not persuasive, because the same problems with friction or resistance of a line against the line guide, are present regardless of whether the line guide extends into the rod, or is terminated prior to extending into the rod. Akiba explains that “[t]he angle between the axis of the guide tube 47,” i.e., the tapering of the body to the first end, “and that of the tubular member 13,” i.e., the longitudinal axis of the shaft, is “preferably [ ] 20 degrees or less, and more preferably [ ] 5 to 15 degrees,” “so that the resistance of the fishing line guide 21 to the sliding of the fishline 19 is much lower.” See 4:3-5 and 4:34-38. Accordingly, Akiba selects its tapering angle for an identical reason as Applicant, namely “facilitat[ing] sliding of a fishing line” or See Spec. at paragraphs [0013], [0016], [0031], [0033], [0050]-[0051].
Applicant’s additional contention, that the concept of “facilitating an escape of line wound around the rod,” is distinct from Akiba’s alleged “compensating for an angle of line exiting reel 15,” is unpersuasive at least because the Specification discloses that its claimed angle range is also for facilitating sliding or slipping of the line along the reel by providing a smooth transition, similar to Akiba. See id.; Rem. 40.
Furthermore, as responded to previously, Applicant’s figures only illustrate the fishing line being released from a reel (see Spec. at figures 1 and 7-9), similar to that of Akiba. See Akiba at figure 3. To the extent that Applicant is arguing or that their line is wrapped around the rod instead of a reel, then the angle of tapering from the longitudinal axis would be even less than taught by Akiba. In other words, if the line is wrapped around the rod, then the outer surface of the body should have close to a zero degree departure from the longitudinal axis of the shaft because there would be no need to bring the line closer to the rod. See Akiba at figure 3; Ritter at figure 1; Tjernlund at figure 1; Spec. at figure 7. To the extent that Applicant might be arguing that their line guide is further from the reel than that of Akiba, i.e., Applicant refers to their embodiment of the body being affixed to the tip end of the shaft, such argument is not persuasive, because the angle of departure of the fishing line from the longitudinal axis decreases the farther away from the reel it is. See id.; Applicant’s figure 7. Accordingly, the transition of the outer surface of the body would be even less than taught by Akiba, when the body is at the tip end of the rod.
Applicant argues that “Nakahata’s tip and middle portion are of conventional construction that could snag, which is contrary to Applicant’s claimed rod.” Rem. 46-47, 51-52 (citing Nakahata figure 2).
Nakahata is no longer relied upon in any of the rejections above, and is replaced with Lindler.
However, as to Applicant’s contention that Nakahata (and, presumably, Lindler) teaches conventional eyelet-type line guides, Nakahata and Lindler were/are not relied upon for modifying either Ritter and Akiba or Tjernlund and Akiba, to be a conventional line guide. Instead, the combined teachings of Ritter and Akiba or Tjernlund and Akiba are modified by the teaching of Nakahata/Lindler to have the structure of the middle line guide be similar to the tip line guide, so as to obtain the benefits of the smooth transition and reduced friction sliding of the line along all of the pole line guides.
Thus, Applicant’s argument attacks Nakahata/Lindler singly for allegedly failing to teach features upon which the combination is cited to teach. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642